WALTER M. ELSWICK, Judge.
On September 25, 1942, near Bridgeport, claimant’s car ran over a metal flag left in a curve in traffic lane inside newly painted white line where metal flag could not be seen in time to avoid striking it when claimant’s tire and tube was punctured and left in such condition that it was necessary to purchase a new tire and tube at a cost of $13.55, and fifty cents for changing tire. The claim is presented for $7.00, after allowing depreciation by wear and tear of tire and tube damaged. The claim was referred to the court of claims by the state road commission in pursuance of section 17 of the court act, and the state road commission concurs in the payment of the claim for $7.00. The attorney general approves its payment.
After reviewing the record and finding no reason for rejecting an award, in view of the recommendation of the state road commission and the approval of the attorney general, we are of the opinion that the award should be made.
We, therefore, award to the claimant the sum of seven dollars ($7.00.)